     Case 1:19-cv-01188-DAD-BAM Document 50 Filed 12/01/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                          IN THE UNITED STATES DISTRICT COURT
 8                                EASTERN DISTRICT OF CALIFORNIA
 9   DUWAYNE C., a minor, by and through                 CASE NO. 1:19-CV-01188-DAD-BAM
     his guardian ad litem REGINA SCHINDLER
10                                                       ORDER GRANTING DEFENDANTS’
                    Plaintiffs,                          REQUEST TO SEAL DOCUMENTS
11
                    vs.                                  (Doc. No. 46.)
12
     MERCED CITY SCHOOL DISTRICT,
13   operating as CHARLES WRIGHT
     ELEMENTARY SCHOOL; OLIVIA
14   ZARATE, an individual employee; KEN
     COOPER, an individual employee;
15   VERONICA VILLA, an individual employee;
     BRIAN MEISENHEIMER, an individual
16   employee; DOUG COLLINS, and DOES 1
     through 50, inclusive,
17

18                   Defendants.

19          Currently before the Court is Defendants Doug Collins, Ken Cooper, Brian
20   Meisenheimer, Merced City School District, and Veronica Villa’s (“District Defendants”)
21   Request to Seal Documents pursuant to Local Rule 141. (Doc. No. 46.) District Defendants
22   request to seal the unredacted versions of the Memorandum of Points and Authorities in Support
23   of District Defendants’ Motion to Compel Production of Records Pursuant to Subpoena Duces
24   Tecum (Doc. No. 41-1) and Declaration of Ashley N. Reyes in Support of District Defendants’
25   Motion to Compel Production of Records Pursuant to Subpoena Duces Tecum (Doc. No. 41-2).
26   District Defendants request that these documents be sealed because they inadvertently included
27   the minor plaintiff’s full last name and date of birth, which should have been redacted pursuant
28   to Federal Rule of Civil Procedure 5.2. (Doc. No. 46 at 2.)



                                                     1
     Case 1:19-cv-01188-DAD-BAM Document 50 Filed 12/01/20 Page 2 of 2


 1          Having reviewed District Defendants’ Notice of Request to Seal Documents, District
 2   Defendants’ Request to Seal Documents, the proposed redacted documents, and the proposed
 3   sealed documents, and GOOD CAUSE appearing, IT IS HEREBY ORDERED as follows:
 4          1. District Defendants’ Request to Seal Documents (Doc. No. 46) is GRANTED;
 5          2. The Clerk of the Court is DIRECTED to SEAL Docket Numbers 41-1
 6               (Memorandum of Points and Authorities in Support of District Defendants’ Motion
 7               to Compel Production of Records Pursuant to Subpoena Duces Tecum) and 41-2
 8               (Declaration of Ashley N. Reyes in Support of District Defendants’ Motion to
 9               Compel Production of Records Pursuant to Subpoena Duces Tecum); and
10          3. Within three (3) days of the date of this Order, District Defendants SHALL FILE
11               the redacted versions of the Memorandum of Points and Authorities in Support of
12               District Defendants’ Motion to Compel Production of Records Pursuant to

13               Subpoena Duces Tecum and the Declaration of Ashley N. Reyes in Support of

14               District Defendants’ Motion to Compel Production of Records Pursuant to

15               Subpoena Duces Tecum.

16

17   IT IS SO ORDERED.

18
        Dated:     December 1, 2020                         /s/ Barbara   A. McAuliffe           _
19                                                     UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26
27

28



                                                   2
